Citation Nr: 0808695	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2001 and January 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, the Board notes that the veteran 
originally filed a claim for entitlement to a TDIU in January 
2001, which was denied by a December 2001 rating decision 
issued by the San Juan RO.  The veteran was informed of this 
decision by letter dated December 18, 2001 and he thereafter 
filed a notice of disagreement (NOD) that was received at the 
RO on January 16, 2002.  A statement of the case (SOC) was 
issued by the RO on July 2, 2002 and it appears the veteran 
was scheduled for a hearing to be held at the RO on July 30, 
2002.  This hearing was subsequently cancelled.  See July 
2002 notice letter.  On his VA Form 9 received at the RO on 
September 9, 2002, and which the Board notes was timely, the 
veteran indicated that he wanted the previously scheduled 
personal hearing to be 



rescheduled.  It does not appear from the record that this 
was done.  Nor was the case transferred to the Board.

In the February 2006 VA Form 9 associated with the current 
appeal, the veteran indicated that he did not want a Board 
hearing.  In light of the fact that his request to reschedule 
the July 2002 hearing was not previously addressed by the RO, 
however, the Board finds that the RO/AMC should obtain 
clarification from the veteran as to whether he would like to 
appear for a hearing concerning his claim for entitlement to 
a TDIU.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2007).  

The veteran, who is in receipt of a 60 percent disability 
evaluation for service-connected status post right knee 
replacement with degenerative joint disease (DJD), contends 
that this disability is responsible for his inability to 
work.  See e.g., October 2004 VA Form 21-8940.  He is also 
service connected for a scar, rated as 10 percent disabling.  
The veteran has not been afforded an appropriate VA 
examination to determine whether his service-connected 
disability prevents him from maintaining substantially 
gainful employment.  In light of the foregoing, fundamental 
fairness warrants the scheduling of an examination.  The 
veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case.  The consequences of a failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  





Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the veteran 
as to whether he would like to appear for 
a hearing concerning his claim for 
entitlement to a TDIU.  

2.  Make arrangements to obtain the 
veteran's VA treatment records, dated 
since November 2005.

3.  Thereafter, schedule the veteran for 
an appropriate VA examination.   The 
claims folder should be made available to 
the examiner for review.  

The examiner is asked to provide an 
opinion as to whether the veteran's 
service-connected status post right knee 
replacement with degenerative joint 
disease and scar preclude all forms of 
substantially gainful employment 
consistent with his education and 
occupational experience.  

In particular, please describe the degree 
of occupational impairment attributable 
to the service-connected right knee 
disorder and scar, and describe what 
types of employment activities would be 
limited because of this disorder(s).  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, readjudicate the claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an appropriate 
amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



